Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 7, 8, and 13 are amended. 
Claim 16 is cancelled. 

Claims 1 – 15 and 17 are pending. 

Response to Amendment
The objection the abstract of the disclosure is withdrawn in light of the amendments.

Response to Arguments
Applicant’s arguments, filed 12/22/2021, with respect to the rejection of amended claims 1, 3, 6, 7, 9, 11 – 15, and 17, under 35 U.S.C. 102(a)(1) and amended claims 2, 4, 8, and 10, under 35 U.S.C. 103, have been fully considered and are persuasive.  The ejection of amended claims 1, 3, 6, 7, 9, 11 – 15, and 17, under 35 U.S.C. 102(a)(1) and amended claims 2, 4, 8, and 10, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes an encoding method for a wireless local area network and a receiver apparatus for a wireless local area network.

The claimed invention, regarding claim 1 as representative, recites features such as: encoding a packet via a cyclic coding scheme into a first amount of a plurality of first blocks; processing each of the first amount of the plurality of first blocks into a second amount of a plurality of second blocks.

The prior art of record (Mouhouche et al., U.S. Publication 2016/0344492 (herein Mouhouche), Shen et al., U.S. Publication 2009/0199062 (herein Shen), and ROH et al. U.S. Publication 2014/0365848 (herein ROH), as examples of such prior art) do not teach the same. 

Mouhouche teaches: The transmitting apparatus includes an encoder to perform channel encoding with respect to bits and generate a codeword, an interleaver to interleave the codeword, and a modulator to map the interleaved codeword onto a non-uniform constellation according to a modulation scheme, and the constellation may include constellation points defined based on various tables according to the modulation scheme.



ROH teaches: A method for uplink (UL) wireless backhaul communication at a wireless backhaul remote unit in a radio access network comprising receiving a configuration for radio frames and a transmission schedule through a downlink (DL) physical layer broadcast channel, wherein the transmission schedule comprises a transmission allocation for the remote unit, generating a UL data frame, wherein generating the UL data frame comprises performing forward error correction (FEC) encoding on a data bit stream to generate a plurality of FEC codewords, wherein performing the FEC encoding comprises performing Reed Solomon (RS) encoding on the data bit stream to generate a plurality of RS codewords, performing byte interleaving 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 15 and 17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111